DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 07/29/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Interview Statement
Applicant’s summary of the interview on July 22, 2021, has been reviewed and is complete and accurate.
Status of Claims
Claims 1-20 are currently under examination. 
Priority
Applicant's claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2017/060119, filed 11/06/2017, is acknowledged..
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/417,903, filed 11/04/2016, is acknowledged. 
Response to Arguments
Applicant’s arguments filed 07/29/2021 have been fully considered. 
Applicant amended the independent claims 1 and 16 with new subject matters “wherein said constructing comprises segmenting at least a right ventricle of said patient's heart using at least a four chamber view, a two chamber view, and a short axis view”, changing the scope of the claims and therefore necessitating new grounds of rejection.

In response, the examiner, as previously discussed in the filed interview, confirms, after reconsideration of Vadakkumpadan, Folino and UCSF as references of record, their deficiency to teach or suggest the amended limitation. However, the examiner is still considering new grounds of rejection with new reference for addressing the new subject matter introduced by the amended limitations. Therefore the Applicant’s argument is considered moot since they are directed to reference that are not relied upon to teach or suggest the amended limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.

s 1, 3, 5-8, 14-16, 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Vadakkumpadan et al. (USPN US 20140122048 A1: Pub.Date 05/01/2014; Fil.Date 10/0/2012) in view of Folino et al. (2005 Indian Pacing and Electrophysiology J. 5:312-324; Pub.Date 2005) with evidential reference USCF (2011 Tetralogy of Fallot 4 pages; internet access https://surgery.ucsf.edu/conditions--procedures/tetralogy-of-fallot.aspx) and in view of Stephensen et al. (2014 Am. J. Physiol. Heart Circ. Physiol. 306:H895-H903; Pub.Date 2014)  in view of Mitta et al. (USPN 20070014452 A1; Pub.Date 01/18/2007; Fil.Date 01/27/2006).
Regarding claim 1, Vadakkumpadan teaches system and method for stratification risk assessment of cardiac arrhythmia (Title, abstract and Figs.6-7 different successive layers of analysis and [0020] “risk stratification of sudden cardiac death (SCD)” as resulted from ventricular arrhythmia) on a computer-based system ([0008] “for determining a likelihood of an occurrence of a cardiac arrhythmia in a patient according to an embodiment of the current invention includes non-transitory computer-executable code” with [0008]-[0009] a “computer”/”data processor” and also claim 10 with “a computer-readable medium for determining a likelihood of an occurrence of a cardiac arrhythmia in a patient, said computer-readable medium comprising non-transitory computer-executable code”) for assessing inducibility of ventricular arrhythmia ([0020]) for patients having Ischemic Cardiomyopathy (ICM) and reduced LVEF or Left Ventricular ([0023]) in correlation with Sudden Cardiac Death related to arrhythmia ([0023]) towards corrective countermeasures. Additionally, Folino teaches within the same field of endeavor of assessing risk of sudden cardiac death for patient (Title and abstract) that patients with postoperative risk of SCD due to ventricular arrhythmia events (abstract).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Vadakkumpadan to patients with Fallot tetralogy, since one of ordinary skill in the art would recognize that evaluating SCD risk for patients with Fallot tetralogy was known in the art as taught by Folino. One of ordinary skill in the art would have expected that this modification could have been made with predictable results 
Therefore, Vadakkumpadan and Folino teach a method of providing computer-generated risk stratification for ventricular arrhythmia in a patient with Tetralogy of Fallot.
Additionally, Vadakkumpadan teach the method using “late gadolinium enhanced cardiac magnetic resonance (LGE-CMR) images” for “Patient-Specific Modeling of the Heart” ([0024] for anatomical imaging of the patient heart with inclusion of infarct tissue boundaries and “anatomical data extracted from LGE-CMR” with gadolinium known to be a contrast agent) with Folino teaching the postoperative risk stratification assessment for patient with postoperative tetralogy of Fallot (as discussed above, abstract), therefore teaching the method comprising : receiving contrast-agent-enhanced magnetic resonance imaging (MRI) data of the patient's heart, said patient's heart having been previously repaired for correction of at least one congenital heart defect comprising Tetralogy of Fallot;. 
Additionally, Vadakkumpadan teaches constructing a three-dimensional computer model of at least right and left ventricles of said patient's heart using said contrast-agent-enhanced MRI data (Reconstruction of 3D Ventricular and Infarct Geometries [0028] and Fig. 2) and pre-defined rules to set mechanical and electrical properties of local tissue regions within said right and left ventricles, (Estimation of Ventricular Fiber Orientations [0042] and Fig.4 “Estimated fiber orientations for an example patient geometry reconstructed from clinical LGE-CMR images are shown in FIG. 4” with [0066] “J. D. Bayer, R. C. Blake, G. Plank, and N. A. Trayanova, "A Novel Rule-Based Algorithm for Assigning Myocardial Fiber Orientation to Computational Heart Models," Annals of Biomedical Engineering, no. p. Published online, 2012” for using pre-defined rules for orientations of cardiac fibers known to conduct electrical and mechanical signals, and [0080] “simulating at least one of electrophysiological or said right ventricle having an abnormal geometry since it is known in the surgical field that Fallot tetralogy is characterized as a natural occurrence with a heart having an abnormal right ventricle wall as cardiomyopathy characteristic according to UCSF (page 1 Figure B with hypertrophy of the right ventricle wall) [...wherein said constructing comprises segmenting at least a right ventricle of said patient's heart using at least a four chamber view, a two chamber view, and a short axis view...]. 
Vaddakumpadan, Folino and UCSF do not specifically teach wherein said constructing comprises segmenting at least a right ventricle of said patient's heart using at least a four chamber view, a two chamber view, and a short axis view as in claim 1.
However, Stephensen teaches within the same field of endeavor for imaging diagnosis of tetralogy of Fallot (Title, abstract) the typical acquisition and use of four chamber views, two chamber views, and short axis views for the diagnosis (p.H895 col.2 last ¶ “Steady state free precession cine CMR images were acquired in the short-axis plane. Imaging parameters were typically: ECG triggering with acquired temporal resolution of 47 ms reconstructed to 30 time phases per cardiac cycle, repetition time 3 ms, echo time 1.4 ms, flip angle 60°, and slice thickness 5–8 mm with no slice gap. Breath-hold times were typically 15 s. The long axis images were acquired in the LV two chamber view, LV outflow tract view, and four-chamber view”) as applied to the diagnosis of the RV for patient suffering of tetralogy of Fallot (abstract) with segmentation performed with the image analysis (p.H806 col.1 ¶ Image Analysis with “All image analysis was performed using the segmentation software Segment, v1.9 R3025” to p.H807 col.2 2nd ¶ for detailing the analysis) with Mitta within the same field of endeavor of CMRI analysis of the state of a heart (Title and abstract) generically teaching the use of short axis images, two chamber images and four chamber images with analysis for segmenting data/image data by segmentation of the center region of concern for the short axis images, two chamber images and four chamber images (Fig. 81 and [0539]-[0540] “Constraining the segmentation of the ROI wherein said constructing comprises segmenting at least a right ventricle of said patient's heart using at least a four chamber view, a two chamber view, and a short axis view.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method made obvious by Vadakkumpadan, Folino and UCSF wherein said constructing comprises segmenting at least a right ventricle of said patient's heart using at least a four chamber view, a two chamber view, and a short axis view, since one of ordinary skill in the art would recognize that performing CMRI with short axis images, two chamber images and four chamber images with analysis for segmenting part of the heart corresponding to the physiology of patient’s heart suffering from the tetralogy of Fallot was known in the art as taught by Stephensen and since these acquisition of images and analysis by segmentation was generically known in the art to assess the physiology of any part of the heart as taught by Matti. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Matti, Stephensen and Vadakkumpadan and Folino teach the use of MRI for imaging and assessing the physiology of the heart. The motivation would have been to ideally provide higher efficiency while reducing errors for determining the physiology of the heart and its functionality, as suggested by Matti ([0539]-[0540]) and to better monitor the heart functionality after repair as suggested by Stephensen (p.H895 “to quantify the contribution of longitudinal, lateral, and septal pumping to SV in pediatric and adult patients with 
Additionally, Vadakkumpadan teaches performing at least one simulation of electromechanical function of said patient's heart using said three-dimensional computer model ([0032] Fig. 6 and [0032] “simulating at least one of electrophysiological activity or electromechanical activity of the patient's heart using the three-dimensional imaging data”) and testing simulated electromechanical function of said patient's heart, a plurality of times, during said at least one simulation, by applying a corresponding plurality of electrical stimulations at a respective plurality of stimulation points of said right and left ventricles to provide a plurality of electromechanical function outcomes (In Silico Arrhythmia Inducibility Tests with [0031] using PES programmed electrical stimulation and  [0032] “simulating a response of the patient's heart 106 to each of a plurality of stimulations to a corresponding plurality of different locations within the patient's heart using the whole-heart model”) and classifying each of said plurality of electromechanical function outcomes as at least one of exhibiting normal electromechanical function or exhibiting ventricular arrhythmic electromechanical function ([0032]-[0033] “classifying 108 each simulation outcome for each stimulation as one of a normal heart rhythm or a cardiac arrhythmia”) and providing a risk stratification for ventricular arrhythmia in said patient based on said classified plurality of simulations, wherein said pre-defined rules comprise assigning a tissue type to said local tissues regions within said right and left ventricles ([0032] “calculating a likelihood index 110 based on results of the classifying, and determining the likelihood 112 of the occurrence of the cardiac arrhythmia in the patient based on the likelihood index” and [0046] with [0028] the model including “complex 3D geometries as well as the intermingling of the reconstructed infarct and fibrotic regions” with fiber orientations reading on the pre-defined rules comprising assigning a tissue type to said local tissues regions within said right and left ventricles) and displaying a visual representation of the three-dimensional computer model of the patient's heart wherein the visual representation comprises a visual representation of the electromagnetic activity of the patient's heart (Fig.5 visual representation of the patient’s heart displaying the mapping of the inducibility of different region of the cardiac tissue for each patient and [0031] test results).
Regarding independent claim 14, as discussed above, Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teach the method of claim 1. Additionally as discussed above, Vadakkumpadan teaches a computer-readable medium comprising non-transient computer-executable code  (claim 10 with “a computer-readable medium for determining a likelihood of an occurrence of a cardiac arrhythmia in a patient, said computer-readable medium comprising non-transitory computer-executable code”) and when executed by a computer, therefore causes the computer to perform claim 1 (Vadakkumpadan in claim 10 and Vadakkumpadan, Folino and UCSF teaching the method of claim 1). Therefore the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 14 and Vadakkumpadan, Folino, UCSF, Stephensen and Mitta disclose claim 14.
Regarding independent claim 15, as discussed for claim 1, Vadakkumpadan teaches the use of a computer or “data processor” therefore a system comprising a computer processor ([0008]-[0009] a “computer”/”data processor” and also claim 10 with “a computer-readable medium for determining a likelihood of an occurrence of a cardiac arrhythmia in a patient, said computer-readable medium comprising non-transitory computer-executable code”). Since, regarding claim 15, Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teach the method of claim 1 with Vadakkumpadan teaching a system comprising a computer processor, the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 15 and Vadakkumpadan, Folino, UCSF, Stephensen and Mitta disclose claim 15.
Regarding independent claim 16, as discussed in claim 1, Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teaches a system for providing computer-generated risk stratification for ventricular arrhythmia in a patient with Tetralogy of Fallot with the system comprising: an imaging modality configured for generating contrast-agent enhanced magnetic resonance image data of the patient's heart and as discussed for independent claim 14 above, a non-transitory computer readable medium (claim 10 with “a computer-readable medium for determining a likelihood of an occurrence of a cardiac arrhythmia in a patient, said computer-readable medium comprising non-transitory computer-executable code”). Since, regarding claim 16, Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teach the method of claim 1 which includes all the functional limitations for the method steps performed by the non-transitory computer readable medium of claim 16, with Vadakkumpadan teaching a system for providing computer-generated risk stratification for ventricular arrhythmia in a patient with Tetralogy of Fallot and the system comprising: an imaging modality configured for generating contrast-agent enhanced magnetic resonance image data of the patient's heart and, a non-transitory computer readable medium, the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 16 and Vadakkumpadan, Folino, UCSF, Stephensen and Mitta disclose claim 16.
Regarding the dependent claims 3, 5-8, 18, 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Vadakkumpadan, Folino, UCSF, Stephensen and Mitta.
Regarding claims 3 and 18, Vadakkumpadan teaches said pre-defined rules further comprise setting said mechanical and electrical properties of local tissue regions based at least partially on a location of each of said local tissue region within said patient's heart ([0080] with simulating the electrophysiological and/or electromechanical activity of a region of the patient’s heart based on the fiber orientation of the cardiac tissue within that region with “the fiber orientations can be calculated using a Laplace-Dirichlet method to define the local transmural and apicobasal axes at each spatial location in the ventricles, (J. D. Bayer, R. Blake, G. Plank, 
Regarding claims 4 and 19, Vadakkumpadan teaches said pre-defined rules further comprise setting said mechanical and electrical properties of fibrotic tissue regions using said contrast-agent-enhanced MRI data ([0080] with simulating the electrophysiological and/or electromechanical activity of a region of the patient’s heart based on the fiber orientation of the cardiac tissue within that region with “the fiber orientations can be calculated using a Laplace-Dirichlet method to define the local transmural and apicobasal axes at each spatial location in the ventricles, (J. D. Bayer, R. Blake, G. Plank, Trayanova N, Novel rule based algorithm for assigning myocardial fiber orientation to computation heart models. Ann Biomed Eng., 40:2243-2254, 2012, the entire contents of which are incorporated herein by reference, with as known electrical waves traveling throughout the myocardium tissue elicit mechanical response via muscle contraction responsible for pumping blood throughout the heart and the patient’s body) with the determination of the fiber orientations being accessed using LGE-CMR ([0042] “Estimated fiber orientations for an example patient geometry reconstructed from clinical LGE-CMR images are shown in FIG. 4”) including infarct zone or fibrotic tissues (Biophysically Detailed Multiscale Electrophysiological Modeling with [0044] with “high-resolution mesh of patient ventricles with fiber orientations” and  “the infarct core zone is assumed to be an insulator and the border zone is modeled”).
Regarding claims 5 and 20, Vadakkumpadan teaches said pre-defined rules further comprise setting said mechanical and electrical properties of fibrotic tissue regions each to one of a plurality of values corresponding to an intensity histogram of said contrast-agent-enhanced MRI data as discussed for claims 3 and 18 for pre-defined rules setting the mechanical and electrical properties of myocardial tissues including as discussed above for claims 4 and 19 
Regarding claim 6, Vadakkumpadan teaches said electrical properties include direction- dependent electrical conductivity corresponding to direction-dependent electrical properties of corresponding heart tissue resulting from tissue fiber orientations ([0042] “Estimated fiber orientations for an example patient geometry reconstructed from clinical LGE-CMR images are shown in FIG. 4” with [0080] with simulating the electrophysiological and/or electromechanical activity of a region of the patient’s heart based on the fiber orientation of the cardiac tissue within that region with “the fiber orientations can be calculated using a Laplace-Dirichlet method to define the local transmural and apicobasal axes at each spatial location in the ventricles, (J. D. Bayer, R. Blake, G. Plank, Trayanova N, Novel rule based algorithm for assigning myocardial fiber orientation to computation heart models. Ann Biomed Eng., 40:2243-2254, 2012, the entire contents of which are incorporated herein by reference, with as known electrical waves traveling throughout the myocardium tissue elicit mechanical response via muscle contraction responsible for pumping blood throughout the heart and the patient’s body, therefore with conductivity along the fibers and Biophysically Detailed Multiscale Electrophysiological Modeling with [0044] with “high-resolution mesh of patient ventricles with fiber orientations” and  “the infarct core zone is assumed to be an insulator and the border zone is modeled” and [0044] “The passive tissue 
Regarding claim 7, Vadakkumpadan teaches said location of each of said local tissue region within said patient's heart is determined based on standard heart subsections ([0041] “centers of the endocardial surfaces of each of the 17 AHA segments, are labeled” reading on the identification of local regions of the myocardium tissue from the standard American Heart Association heart subsections).
Regarding claim 8, Vadakkumpadan teaches said plurality of stimulation points of said right and left ventricles are selected to probe at least each anatomical subsection in each of said right and left ventricles of said three-dimensional computer model (Automatic Placement of PES Sites with [0041] “the 3D ventricular geometry of a normal human heart was reconstructed from an ex vivo DTMRI image” as for the patient-specific 3D computer model and “A total of 19 PES sites, including the RV apex, the point closest to the RV outflow tract, and centers of the endocardial surfaces of each of the 17 AHA segments, are labeled” with PES sites as programmed electrical stimulation points or sites.th the 17 sites being for the left ventricular segmentation and with the right ventricular segment with the RV apex and the RV outflow tract close to the valve).

Claims 2, 4, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vadakkumpadan et al. (USPN US 20140122048 A1: Pub.Date 05/01/2014; Fil.Date 10/0/2012) in view of Folino et al. (2005 Indian Pacing and Electrophysiology J. 5:312-324; Pub.Date 2005) with evidential reference USCF (2011 Tetralogy of Fallot 4 pages; internet access https://surgery.ucsf.edu/conditions--procedures/tetralogy-of-fallot.aspx) and in view of Stephensen et al. (2014 Am. J. Physiol. Heart Circ. Physiol. 306:H895-H903; Pub.Date 2014)  in view of Mitta et al. (USPN 20070014452 A1; Pub.Date 01/18/2007; Fil.Date 01/27/2006) as .
Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teach a method and system for providing computer-generated risk stratification for ventricular arrhythmia in a patient with Tetralogy of Fallot as set forth above.
Regarding claims 2 and 17, Vadakkumpadan teaches also said tissue type includes at least normal tissue, fibrotic tissue, scar tissue ([0026] for fibrotic tissue, [0035] for normal tissue and “remodeled tissue region” as interpreted after cardiac surgery, and [0067] as modeling “scar tissue” for type of cardiac tissue and [0080] with “The term "remodeled tissue" can include infarct scar”) wherein the examiner notes also that fibrosis is also known in the art as fibrotic scarring therefore the scar tissue being interpreted also as part of the fibrotic tissue.
Vadakkumpadan, Folino, UCSF, Stephensen and Mitta do not specifically teach the surgical patch material as in claims 2 and 17. 
However, Vaujois teaches within the same field of endeavor of Fallot tetralogy suffering patient treatment and monitoring (Title and abstract) the common practice of postoperative monitoring the cardiac tissue of the patient with MRI imaging of the intracardiac structures since MRI provides better image quality (p.550 col.1 1st ¶). Vaujois teaches monitoring the transannular patch with imaging (Fig. 1 with transannular patch as interpreted as surgical patch material) for monitoring the presence of fibrotic tissue enveloping the patch and producing adjacent areas of fibrosis (p.550 col. 2 3rd ¶) as natural process for tissue repair. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Vadakkumpadan, Folino, UCSF, Stephensen and Mitta with imaging tissue type including surgical patch material, since one of ordinary skill in the art would recognize that monitoring the transannular patch postoperatively for Fallot tetralogy patients was known in the art as taught by Vaujois. One of ordinary skill in the art would have expected that this modification could have been made with th ¶).
Regarding the dependent claims 4 and 19, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Vadakkumpadan, Folino, UCSF, Stephensen, Mitta and Vaujois.
Regarding claims 4 and 19, Vadakkumpadan teaches said pre-defined rules further comprise setting said mechanical and electrical properties of fibrotic tissue regions using said contrast-agent-enhanced MRI data ([0080] with simulating the electrophysiological and/or electromechanical activity of a region of the patient’s heart based on the fiber orientation of the cardiac tissue within that region with “the fiber orientations can be calculated using a Laplace-Dirichlet method to define the local transmural and apicobasal axes at each spatial location in the ventricles, (J. D. Bayer, R. Blake, G. Plank, Trayanova N, Novel rule based algorithm for assigning myocardial fiber orientation to computation heart models. Ann Biomed Eng., 40:2243-2254, 2012, the entire contents of which are incorporated herein by reference, with as known electrical waves traveling throughout the myocardium tissue elicit mechanical response via muscle contraction responsible for pumping blood throughout the heart and the patient’s body) with the determination of the fiber orientations being accessed using LGE-CMR ([0042] “Estimated fiber orientations for an example patient geometry reconstructed from clinical LGE-CMR images are shown in FIG. 4”) including infarct zone or fibrotic tissues (Biophysically Detailed Multiscale Electrophysiological Modeling with [0044] with “high-resolution mesh of patient ventricles with fiber orientations” and  “the infarct core zone is assumed to be an insulator and the border zone is modeled”).


9 is rejected under 35 U.S.C. 103 as being unpatentable over Vadakkumpadan et al. (USPN US 20140122048 A1: Pub.Date 05/01/2014; Fil.Date 10/0/2012) in view of Folino et al. (2005 Indian Pacing and Electrophysiology J. 5:312-324; Pub.Date 2005) with evidential reference USCF (2011 Tetralogy of Fallot 4 pages; internet access https://surgery.ucsf.edu/conditions--procedures/tetralogy-of-fallot.aspx) and in view of Stephensen et al. (2014 Am. J. Physiol. Heart Circ. Physiol. 306:H895-H903; Pub.Date 2014)  in view of Mitta et al. (USPN 20070014452 A1; Pub.Date 01/18/2007; Fil.Date 01/27/2006) as applied to claims 1, 3, 5-8, 14-15, and further with evidential reference American Heart Association (2002 Circulation 105:539-542; Pub.Date 29 January 2002).
Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teach a method and system for providing computer-generated risk stratification for ventricular arrhythmia in a patient with Tetralogy of Fallot as set forth above. Additionally, Vadakkumpadan teaches claim 8 with a plurality of stimulation points located at least with one point/site in each of the 17 subsection of the AHA American Heart Association ([0041] “A total of 19 PES sites, including the RV apex, the point closest to the RV outflow tract, and centers of the endocardial surfaces of each of the 17 AHA segments, are labeled” with PES sites as programmed electrical stimulation points or sites) wherein the AHA has provided the standard subsections for the myocardial tissue (Figs. 3 and 4) with basal, medial and apical sub-regions with anterior, lateral, septal and inferior sub-sections. Therefore, it is understood that Vadakkumpadan is teaching the use of one stimulation point/site (PES point/site) per cardiac tissue sub-sections according to the AHA standard as known as commonly and routinely used in the art as the use of each said anatomical subsection is one of a basal, medial, apical, lateral, septal, posterior, or anterior anatomical subsection as claimed in claim 9.
  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vadakkumpadan et al. (USPN US 20140122048 A1: Pub.Date 05/01/2014; Fil.Date 10/0/2012) .
Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teach a method and system for providing computer-generated risk stratification for ventricular arrhythmia in a patient with Tetralogy of Fallot as set forth above.
Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teach also the stimulation points as being 17 located within the left ventricle and 2 within the right ventricle.
Vadakkumpadan, Folino, UCSF, Stephensen and Mitta do not specifically teach at least 9 stimulation points in said right ventricle for the right ventricle as in claim 10.
However, Haddad teaches within the same field of endeavor of cardiac dysfunction with heart failure, myocardial infarction, congenital heart disease and dyssynchrony  assessment (Title and p.1436 col.1 1st ¶ and p. 1439 col.1 2nd-3rd ¶) a comparative review of the left and right ventricle structure and function (Table 1) with similarly to the left ventricle, the right ventricle being divided in several subsections with divisions around the longitudinal axis as anterior, lateral and inferior walls which are also divided as basal, mid and apical sub-sections (p.1436 col.2 1st ¶) therefore the RV divided in 9 sub-sections. Additionally, Srivatsa teaches within the same field of endeavor of assessing the pacing importance of the RV in clinical practice (Title and abstract) the testing of the stimulation of the RV for pacing application (Fig. 7 with a plurality of stimulation nd ¶ Background) therefore reading on at least 9 stimulation points in said right ventricle as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Vadakkumpadan, Folino, UCSF, Stephensen and Mitta with at least 9 stimulation points in said right ventricle, since one of ordinary skill in the art would recognize that representing the right ventricle with 9 sub-sections similarly to the left ventricle was known in the art as taught by Haddad and since testing these nine different sites or sub-sections for clinical applications was also known in the art as taught by Srivatsa. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Vadakkumpadan and Haddad are teaching sub-sectioning one of the left or right ventricle for assessing ventricular dysfunction. The motivation would have been to ideally provide the optimal position of a pacing electrode on the right ventricle for solving clinical disease related to ventricular dyssynchrony, as suggested by Srivatsa (Fig. 7).
Regarding the dependent claims 11, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Vadakkumpadan, Folino, UCSF, Stephensen, Mitta, Haddad and Srivatsa.
Regarding claim 11, as discussed above, Vadakkumpadan teaches the automatic placement of the PES Sites (Automatic Placement of PES Sites and [0041] with PES sites as one per LV sub-sections according to the AHA and one at the RV apex and one at the RV outflow track) therefore reading on said plurality of stimulation points of said right and left ventricles are automatically placed by a computer using the pre-defined rules. 

s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vadakkumpadan et al. (USPN US 20140122048 A1: Pub.Date 05/01/2014; Fil.Date 10/0/2012) in view of Folino et al. (2005 Indian Pacing and Electrophysiology J. 5:312-324; Pub.Date 2005) with evidential reference USCF (2011 Tetralogy of Fallot 4 pages; internet access https://surgery.ucsf.edu/conditions--procedures/tetralogy-of-fallot.aspx) and in view of Stephensen et al. (2014 Am. J. Physiol. Heart Circ. Physiol. 306:H895-H903; Pub.Date 2014)  in view of Mitta et al. (USPN 20070014452 A1; Pub.Date 01/18/2007; Fil.Date 01/27/2006) as applied to claims 1, 3, 5-8, 14-15, and further in view of Janssens et al. (USPN 20160082084 A1; Pub.Date 03/24/2016; Fil.date 05/30/2014) and in view of Vaujois et al. (2016 Diagnostic and Interventional Imaging 97:549-560; Pub.Date 05/2016).
Vadakkumpadan, Folino, UCSF, Stephensen and Mitta teach a method and system for providing computer-generated risk stratification for ventricular arrhythmia in a patient with Tetralogy of Fallot as set forth above.
Vadakkumpadan teach also the step of segmenting the LGE-CMR images for the identification of the relevant myocardial tissue with extraction of infarct and/or fibrotic tissue  ([0026]) and with the segmentation of the stacks of 2D LGE-CMR slices with the reconstruction of the left ventricle (LV) and right ventricle (RV) with border walls, septum, infarct zone and fibrotic zone (Reconstruction of 3D Ventricular and Infarct Geometries and [0028]) therefore reading on segmenting geometry of said at least right and left ventricles of said patient's heart as in claim 12 and segmenting abnormal geometry of at least right and left ventricles of said patient's heart as in claim 13.
Vadakkumpadan, Folino, UCSF, Stephensen and Mitta do not specifically teach using at least three different perspective views within stacks of contrast-agent-enhanced MRI images and taking into account motion of a myocardial wall within CINE images to help discern myocardial boundaries as in claim 12.

However, Janssens teaches within the same field of endeavor of cardiac MRI imaging (Title and abstract and [0066]) the common use of CINE MRI in the vertical, horizontal and short axis directions for covering part of the heart tissue for late contrast enhanced MRI imaging ([0066]) for the identification of anatomical structures ([0066]-[0067]). Additionally, as discussed above for claims 2 and 17, Vaujois teaches within the same field of endeavor of Fallot tetralogy suffering patient treatment and monitoring (Title and abstract) the common practice of postoperative monitoring the cardiac tissue of the patient with MRI imaging of the intracardiac structures since MRI provides better image quality (p.550 col.1 1st ¶). Vaujois teaches also the use of CINE MRI for identifying akinetic regions (p.550 col. 2 3rd ¶ akinetic region such as patches which do not contract during heart motion and contraction) as observed under different perspective directions (Figs. 1-4). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Vadakkumpadan, Folino, UCSF, Stephensen and Mitta with using at least three different perspective views within stacks of contrast-agent-enhanced MRI images and taking into account motion of a myocardial wall within CINE images to help discern myocardial boundaries as in claim 12 and using at least three different perspective pFirst Preliminary AmendmentPage 7 of 10pplanes with simultaneous comparisons to CINE MRI images of said patient's heart to define abnormal geometry of said right ventricle as in claim 13, since one of ordinary skill in the art would recognize that using GINE MRI using different perspective direction such as 2 or 3 different directions with stacks of contrast agent enhanced MRI images was known in the art as taught by Janssens and Vaujois and since CINE MRI was also known in the art to dissociate region that contract from those being akinetic as taught by Vaujois. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since rd ¶).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785